The Chancellor.
The right claimed by each of the contending parties, is the right of occupancy. Both parties have prepared means and have taken measures to raise the sunken frigate; neither party has yet effected that object; and neither party has yet obtained any actual or exclusive possession of the derelict subject. In this state of things, a suit has been instituted in this court. The complainants allege in their bill, that their acts of occupancy have obtained for them a title ; and the defendants, by their answer insist, that their acts preparatory to an actual possession, have been such, as to give them a prior and superior right.
1. Does this controversy belong to the jurisdiction of this court? There is nothing in the nature of the subject as a vessel, or in the nature of occupancy as a title, which can con*142stitute this case, one of equitable jurisdiction. The first occupation in such cases, gives a title; but what is or is not an occupation, is here, as in other cases of possession, a question 0p fact) depending Up0n acts and intentions. That question is in its nature, peculiarly fit for the investigation of the courts of law and the trial by jury ; and more eminently is it so, when conflicting claims derived from adverse acts of occupancy, are opposed to each other. In all similar cases, where a title to personal goods is claimed by a finder or first occupant, his right is tried and determined in the courts of law. The whole case stated in this bill, is that which would be presented to a court of law, in an action of trespass. The ordinary remedies of the law for the recovery of personal goods or damages, are fully applicable to this case, and entirely adequate to all the ends of justice. The peculiar situation of this sunken vessel, affords no ground of equitable jurisdiction ; and if the case were before this court upon any ground of its jurisdiction, the adverse claims of the contending parties, could not be properly determined, without a trial by jury. It is not alleged, that the defendants are insolvent ;■ that any contract exists between the parties; that there is in the case any fraud trust or other ground of equitable jurisdiction ; or that there is any impediment to the ordinary remedies of the law against all or any of the defendants.
2. Injunctions to prevent trespasses on lands, though somewhat extended in modern times, are still confined to cases, in which the title is not doubtful, and the injury would be irreparable. Here, the subject is personal property; and no "case has been found in which a court of equity has interposed by injunction, to award possession of derelict goods, to one occupant in preference to another. In this case, the right is disputed, the possession of either party, if either has any possession, is very incomplete; and there is no suggestion in the bill, that the injury to the complainants would be irre7 parable, if the subject should pass into the hands of the defendants.
3. The injunction issued in this cause, required the defendants not only to desist from the farther pursuit of their enterprise, but also, to remove their means prepared for rais*143ing the frigate, and to permit the complainants to proceed peaceably in their endeavours to raise the vessel. In this r J _ ■ . . , struggle to obtain actual possession of the derelict subject, and while it is uncertain whether the rights of the complainants, or those of the defendants are superior, the effect of the injunction is or might be, to change the possession of the subject, without any certainty, that the possession would pass to the party having title. To compel the defendants to desist, might be, and to some extent would be, to give possession to the complainants, when the defendants may have the better right. But while the right is contested, undecided and very uncertain, to award possession to either party, by an injunction from this court, would be to determine the main question of rightful possession, in a summary manner. In this view alone, the writ of injunction would he greatly misapplied, should it be used to transfer possession from one party to the other, in this case, in which from the nature of the controversy, possession must give to the party who can obtain it, a most important advantage.
With regard to the motion for attachment:
The injunction has not been fully obeyed. But as the exigency of this injunction was very peculiar; as much is shown to excuse the disobedience ; and as the injunction is now dissolved on the merits ; the defendants must pay the costs of this application : and on that condition, the attachment will not issue.